Where two of three defendants against whom joint and several judgment was rendered excepted to the overruling of their motion for new trial. and the bill of exceptions was served on the plaintiff (defendant in error), but the third defendant, although not a party to the motion for new trial, was not served with the bill of exceptions, the writ of error was subject to dismissal on motion. MacINTYRE, J., dissents.
                        DECIDED DECEMBER 4, 1942.
The motion to dismiss the writ of error must be sustained, for lack of proper parties. The facts are similar to and are governed by the principle announced in Edwards v.Wall, 153 Ga. 776 (113 S.E. 190): "All persons who are interested in sustaining *Page 465 
or reversing the judgment of the court below are indispensable parties in the Supreme Court and the Court of Appeals; and they must be made parties to the bill of exceptions."
Writ of error dismissed. Broyles, C. J., and Gardner, J.,concur.